DETAILED ACTION
The Amendment filed November 30th, 2021 has been entered and fully considered. Claims 1-18 and 23-26 are pending in this application. Claims 1 and 11 have been amended. Claims 23-26 are newly added. Claims 8-10 and 14-16 have been withdrawn from further consideration.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 11-12, 17 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Blanck et al., (hereinafter ‘Blanck’, WO 2010/056745) in view of Ingle et al., (hereinafter ‘Ingle’, U.S. PGPub. No. 2011/0190751).
Regarding claim 1, Blanck (Figs. 1-2) discloses medical device (catheter system 10) for directionally focusing energy to a treatment site comprising: a shaft (catheter body14 with a proximal end 16 and a distal end 18) including an elongated body defining a proximal portion (16) and a distal portion (18) opposite the proximal portion (16), the distal portion (18) including at least one electrode (electrode(s) 34) having a contact portion ([0049]; [0052]); a permeable sheath (balloon 20) at least partially surrounding the at least one electrode ([0051]-[0052], electrodes 34 may be positioned internal balloon 20), the permeable sheath being impermeable to an insulation material ([0051], “Balloon 20 expands radially when inflated with a fluid or a gas. In some embodiments, the fluid or gas may be non-conductive 
Blanck fails to explicitly disclose the insulation material being in contact with only a non-contact portion of the at least one electrode so that the delivered pulsed electric field energy is directed only through the contact portion of the at least one electrode.
However, in the same field of endeavor, Ingle (Figs. 1-3) teaches a similar medical device comprising an inflatable balloon portion (102) including an inner balloon (104) nested within an outer balloon (106) wherein the inner balloon is configured to deliver cryotherapy to a treatment site internal to a patient. Ingle teaches “[d]uring use, a positive pressure can be applied to and maintained in a space 118 between the inner balloon 104 and the outer balloon 106 [and] can be imparted by filling the space 118 with an insulating fluid” ([0030]). The inner balloon (104), when inflated with a cryogenic agent, is configured to deliver cryotherapy by pressing the outer balloon (106) against the desired anatomical location(s) such that the inner balloon (104) makes contact with the outer balloon (106) ([0030]; as best illustrated in Fig. 2). The outer balloon (106) and insulating fluid insulate the non-targeted tissue and body fluids from the cryogenic agent(s) within the inner balloon (104) ([0029]). The insulation material ([0029]; [0034], liquid or gas) is in contact with only a non-contact portion of the inner balloon (104) so that the cryotherapy is directed only through the contact portion of the inner balloon (104 as best illustrated in Fig. 2; see contact region 202). This configuration with the insulating fluid between the two balloons acts as an insulator to protect non-target tissues and focus treatment, thereby increasing control and improving safety and accuracy. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the medical device as taught by Blanck to include the insulation material being in contact with only a non-contact portion of the at least one electrode so that the delivered pulsed electric field energy is directed only through the contact portion of the at least one electrode, as taught by Ingle in order to provide an insulator to protect non-target tissues and focus treatment, thereby increasing control and improving safety and accuracy.
Regarding claim 3, Blanck (Figs. 1-2) discloses wherein the insulation material is introduced into the insulation cavity from a fluid source configured to be coupled to the shaft (inflation lumen 24; [0048]; [0051], “Balloon 20 expands radially when inflated with a fluid or a gas. In some embodiments, gas may be non-conductive and/ cooled”), the insulation cavity being configured to retain the insulation material when the insulation material is introduced into the insulation cavity from the fluid source ([0048]; [0051]; as best illustrated in Fig. 2).
Regarding claim 11, Blanck (Figs. 1-2) discloses a medical system (catheter system 10) for directionally focusing energy to a treatment site comprising: a medical device (10) including: a shaft (catheter body 14 with a proximal end 16 and a distal end 18) having an elongated body defining a proximal portion (16) and a distal portion (18) opposite the proximal portion (16), the shaft (14) including a plurality of electrodes ([0052], electrode(s) 34 in Fig. 2); and a permeable sheath (balloon 20) at least partially surrounding at least one of the plurality of electrodes ([0051]-[0052], electrodes 34 may be positioned internal of balloon 20), a permeable sheath being permeable to a pulsed electric field (see abstract for applying pulsed energy from the energy delivery portion; [0046], “energy source may be coupled to a processor to control a pulse characteristic of pulsed energy transmitted from the energy source to the energy delivery portion so as to therapeutically treat the tissue within the body treatment region”) and impermeable to an insulation material ([0051], “Balloon 20 expands radially when inflated with a fluid or a gas. In some embodiments, the fluid or gas may be non-conductive and/ cooled”), the permeable sheath (20) and the at least one of the plurality of electrodes (electrode(s) 34) defining an insulation cavity therebetween for enclosing the insulation material (as best illustrated in Fig. 2; [0051]-[0052]); a fluid source coupled to the medical device, the fluid source being configured to introduce the insulation material into the insulation cavity ([0048], inflation lumen 24 and second connector 28; [0051]; as best illustrated in Fig. 2); and an energy source coupled to the medical device, the energy source being configured to transmit the pulsed electric field to the at least one of the plurality of electrodes (energy source 42; [0046], “energy source may be coupled to a processor to control a pulse characteristic of pulsed energy transmitted from the energy source to the energy delivery portion so as to therapeutically treat the tissue within the body treatment region”; [0049], “Connector 38 includes a plurality of electrical connections, each electrically coupled to electrodes 34 via conductors 36. This allows the electrodes 34 to be easily energized, the electrodes often being energized by a controller 40 and energy source 42, such as 
Although Blanck discloses the at least one of the plurality of electrodes (34) being configured to deliver a pulsed electric field (abstract; [0046]; [0049]), Blanck is silent regarding a contact portion; and the insulation material being in contact with only a non-contact portion of the at least one of the plurality of electrodes so that the delivered pulsed electric field energy is directed only through the contact portion of the at least one of the plurality of electrodes.
However, in the same field of endeavor, Ingle (Figs. 1-3) teaches a similar medical device comprising an inflatable balloon portion (102) including an inner balloon (104) nested within an outer balloon (106) wherein the inner balloon is configured to deliver cryotherapy to a treatment site internal to a patient. Ingle teaches “[d]uring use, a positive pressure can be applied to and maintained in a space 118 between the inner balloon 104 and the outer balloon 106 [and] can be imparted by filling the space 118 with an insulating fluid” ([0030]). The inner balloon (104), when inflated with a cryogenic agent, is configured to deliver cryotherapy by pressing the outer balloon (106) against the desired anatomical location(s) such that the inner balloon (104) makes contact with the outer balloon (106) ([0030]; as best illustrated in Fig. 2). The outer balloon (106) and insulating fluid insulate the non-targeted tissue and body fluids from the cryogenic agent(s) within the inner balloon (104) ([0029]). The insulation material ([0029]; [0034], liquid or gas) is in contact with only a non-contact portion of the inner balloon (104) so that the cryotherapy is directed only through the contact portion of the inner balloon (104 as best illustrated in Fig. 2; see contact region 202). This configuration with the insulating fluid between the two balloons acts as an insulator to protect non-target tissues and focus treatment, thereby increasing control and improving safety and accuracy. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the medical system as taught by Blanck to include a contact portion and the insulation material being in contact with only a non-contact portion of the at least one of the plurality of electrodes so that the delivered pulsed electric field energy is directed only through the contact portion of the at least one of the plurality of electrodes, as taught by Ingle in order to provide 
Regarding claim 12, Blanck in view of Ingle teach all of the limitations of the medical system according to claim 11. Blanck (Figs. 1-2) further discloses wherein each of the plurality of electrodes defines an outer surface (as broadly claimed, each electrode 34 would necessarily have an outer surface).
In view of the prior modification of Blanck in view of Ingle, Ingle (Figs. 1-3) teaches wherein the insulation material (within space 118; see [0034], for fluid or gas) is configured to translate from a first position on the outer surface (see insulation material in space 118 in a first position on the outer surface of balloon 104 in Figs. 1 and 3) to a second position on the outer surface when the permeable sheath is in contact with the treatment site (see Fig. 2 for balloon 106 in contact with tissue at contact region 202; insulation material in space 118 is moved to a second position on the outer surface of balloon 104). See rejection of claim 11 above for obviousness rationale.
Regarding claim 17, Blanck (Figs. 1-2) further discloses wherein the medical device further includes a fluid delivery lumen in fluid communication with the fluid source and the insulation cavity (inflation lumen 24; [0048]; [0051], “Balloon 20 expands radially when inflated with a fluid or a gas. In some embodiments, the fluid or gas may be non-conductive and/ cooled”).
Regarding claim 23, Blanck in view of Ingle teach all of the limitations of the medical device according to claim 1. In view of the prior modification of Blanck in view of Ingle, Ingle (Figs. 1-3) teaches wherein the insulation material (within space 118) is a displaceable material that fills a portion of the insulation cavity (see [0034], for fluid or gas; see Fig. 2 for insulation material that fills a portion of the insulation cavity displaced from position in Fig. 1). See rejection of claim 1 above for obviousness rationale.
Regarding claim 24, Blanck in view of Ingle teach all of the limitations of the medical device according to claim 1. In view of the prior modification of Blanck in view of Ingle, Ingle (Figs. 1-3) teaches wherein: the medical device is transitionable between a first configuration (Figs. 1 and 3) and a second configuration (Fig. 2) different than the first configuration (Fig. 1 and 3); when in the first 
Regarding claim 25, Blanck in view of Ingle teach all of the limitations of the medical device according to claim 11. In view of the prior modification of Blanck in view of Ingle, Ingle (Figs. 1-3) teaches wherein the insulation material (within space 118) is a displaceable material that fills a portion of the insulation cavity (see [0034], for fluid or gas; see Fig. 2 for insulation material that fills a portion of the insulation cavity displaced from position in Fig. 1). See rejection of claim 11 above for obviousness rationale.
Regarding claim 26, Blanck in view of Ingle teach all of the limitations of the medical device according to claim 11. In view of the prior modification of Blanck in view of Ingle, Ingle (Figs. 1-3) teaches wherein: the medical device is transitionable between a first configuration (Figs. 1 and 3) and a second configuration (Fig. 2) different than the first configuration (Fig. 1 and 3); when in the first configuration (Figs. 1 and 3), the insulation material surrounds an entirety of the at least one of the plurality of electrode (insulation material within space 118 surrounds an entirety of inner balloon 104); and when in the second configuration (Fig. 2), the insulation material surrounds only the non-contact portion of the at least one of the plurality of electrode (insulation material within space 118 surrounds only non-contact portion of inner balloon 104; [0029]-[0030]; see Fig. 2 for contact region 202). See rejection of claim 11 above for obviousness rationale. 
Claims 2, 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Blanck in view of Ingle as applied to claims 1, 3, 11-12, 17 and 23-26 above, and further in view of Smith et al., (hereinafter ‘Smith’, U.S. PGPub. No. 2012/0029511).
Regarding claims 2 and 6, Blanck in view of Ingle teach all of the limitations of the medical device according to claim 1. Blanck further discloses the insulation material is at least one of a gas and a hydrophobic material such that the insulation material is retained within the hydrophilic permeable membrane ([0051], “Balloon 20 expands radially when inflated with a fluid or a gas. In some embodiments, the fluid or gas may be non-conductive and/ cooled”; it is noted that as currently recited, the claim is written in the alternative). 
Blanck in view of Ingle are silent regarding wherein the permeable sheath is composed of a hydrophilic permeable membrane and wherein the permeable sheath is configured to cause energy to flow from the contact portion of the at least one electrode.
However, in the same field of endeavor, Smith teaches a similar medical device (catheter 200 in Fig. 10) comprising a balloon (202) formed of a single layer of a conductive hydrophilic polymer ([0091]) which quickly absorbs a water-based electrolytic solution (e.g., saline) to become conductive to RF electric current ([0064]). The device further includes an electrode (215) coupled to an electrical conductor (210) positioned within the balloon body (203) and configured to conduct RF energy received from an external energy source (not shown) to at least the circumferential section (212) of the balloon body (203) ([0097]). As such, the hydrophilic polymer becomes electrically conductive in response to absorption of the conductive fluid ([0004], [0007] [0096]-[0097]). This configuration facilitates perfusion of the conductive fluid through the balloon body to an inner wall of the target vessel, thereby providing enhanced ablation ([0004]) and efficiency. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the medical device as taught by Blanck in view of Ingle to include a hydrophilic permeable membrane wherein the permeable sheath is configured to cause energy to flow from the contact portion of the at least one electrode as taught by Smith in order configuration facilitate perfusion of the conductive fluid through the balloon body to an inner wall of the target vessel, thereby providing enhanced ablation ([0004]) and efficiency.
Regarding claim 18, Blanck in view of Ingle teach all of the limitations of the medical device according to claim 11. Blanck (Figs. 1-2) further discloses comprising a fluid circuit in communication 
Blanck is silent regarding a fluid extraction lumen.
However, in the same field of endeavor, Smith teaches a similar medical device (Fig. 7) comprising a balloon (102) including a supply lumen (106) and a return lumen (108) that respectively extend along the shaft (104) between the balloon (102) and a proximal end of the shaft (104) ([0081]). The supply (106) and return (108) lumens are respectively coupled to supply and return couplings of an external coolant source such that the volumetric flow rate of thermal transfer fluid through the balloon (102) is regulated by the external coolant source ([0081]-[0082]). Smith teaches “the amount of pressurization of the balloon 102 and the rate of thermal transfer fluid through the balloon 102 can be regulated by appropriately controlling the pressure and/or flow rate of the fluid respectively delivered to the supply lumen 106 and removed from the return lumen 108 at the external coolant source” ([0082]), thereby increasing control and efficiency. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the medical device as taught by Blanck in view of Ingle to include a fluid extraction lumen as taught by Smith in order to regulate the amount of pressurization of the balloon and the rate of thermal transfer fluid through the balloon, thereby increasing control and efficiency ([0081]-[0082]). 
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Blanck in view of Ingle as applied to claims 1, 3, 11-12, 17 and 23-26 above and further in view of Andocs et al., (hereinafter ‘Andocs’, U.S. PGPub. No. 2017/0157394). 
Regarding claims 4 and 5, 
However, in the same field of endeavor, Andocs teaches a similar device (RF electrode 13 in Fig. 1; [0353]) comprising an inner cavity (3) that is partly filled with a liquid and includes an insulation material that is a displaceable solid material (solid particles 4 in Fig. 1; [0098]-[0109]; [0104], “they are not electrically conductive”; [0112]). Andocs teaches the “size of the solid particles depends, of course, on the size of the whole RF electrode and also on the volume of the inner cavity. However, for all embodiments it can be stated that the solid particles should preferably not have a diameter below 0.05 mm” ([0118], thereby meeting in part the limitation regarding microspheres). Further, the inner cavity (3) contains a predetermined amount of the insulation material (solid particles 4; [0099]; [0021], “The solid particles inside the cavity cannot pass the inlet or the outlet for the liquid and/or the liquid substitute and thus remain within the cavity”; as broadly claimed, the inner cavity 3 includes a predetermined amount of particles 4). Andocs teaches “the inner cavity is fillable and emptiable and perfusable with a liquid and/or a liquid substitute and the inner cavity contains solid particles arrangeable in the presence of a liquid and/or a liquid substitute within the inner cavity … [such that] the target-facing side is fittable to any shape of a target by arranging the solid particles within the inner cavity” (abstract), thereby providing a reliable and close contact between the target to be treated and efficient and safe energy transfer ([0001]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the medical device as taught by Blanck in view of Ingle to further include wherein the insulation material is a displaceable solid material and is microspheres, the insulation cavity containing a predetermined amount of the insulation material as taught by Andocs in order to provide a target-facing side that is fittable to any shape of a target by arranging the solid particles within the inner cavity (abstract), thereby providing a reliable and close contact between the target to be treated and efficient and safe energy transfer ([0001]).
Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Blanck in view of Ingle as applied to claims 1, 3, 11-12, 17 and 23-26 above, and further in view of Pedersen et al., (hereinafter ‘Pedersen’, U.S. PGPub. No. 2016/0278839).
Regarding claim 7, Blanck in view of Ingle teach all of the limitations of the medical device according to claim 1. Blanck (Figs. 1-2) further discloses comprising a second electrode (i.e. ground electrode) positioned proximally on the shaft ([0052], for delivery of monopolar energy, a ground electrode is used on the catheter shaft) relative to the at least one electrode ([0052], electrode(s) 34 may be positioned internal of balloon 20). 
Blanck in view of Ingle are silent regarding the at least one electrode including a conductive surface area smaller than a conductive surface area of the second electrode.
However, in the same field of endeavor, Pendersen teaches (Figs. 1-3) a similar ablation system including a catheter (12) comprising a first electrode (first conductive electrical terminal 18) and a second electrode (second electrical terminal 20) positioned proximate the distal end of the catheter (12) and spaced from the first electrode by an insulating spacer (gap 36 in Fig. 2 and [0041], also see spacer 42 in Fig. 3; see abstract). Pendersen teaches “[t]he electrode 20 has a significantly larger surface area than the electrode 18, preferably at least twice that of the electrode 18 and more preferably at least three times the surface area of the electrode 18. Having an electrode 20 with a surface area substantially larger than that of electrode 18 ensures that the electrode 20 does not heat appreciably during operation of the apparatus” ([0042]). This configuration ensures that “as a consequence, heat energy is concentrated around the first electrode 18 and there is no or insignificant ablation occurring at the second electrical terminal 20, thereby leaving the catheter 12 free from ablated material, for example clotted blood” ([0042]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the medical device as taught by Blanck in view of Ingle to further include the at least one electrode including a conductive surface area smaller than a conductive surface area of the second electrode as taught by Pendersen in order to concentrated the heat energy around the at least one electrode such that there is no or insignificant ablation occurring at the second electrode, thereby leaving the catheter free from ablated material, for example clotted blood ([0042]) and increasing safety and efficiency. 
Regarding claim 13, Blanck in view of Ingle teach all of the limitations of the medical device according to claim 11. Blanck (Figs. 1-2) further discloses wherein each of the plurality of electrodes (electrodes 34) includes a first electrode ([0052]; electrode 34 may be positioned internal of balloon 20) at the distal portion of the shaft (14, 18) and a second electrode (i.e. ground electrode) positioned proximally on the shaft relative to the first electrode ([0052], for delivery of monopolar energy, a ground electrode is used on the catheter shaft). 
Blanck in view of Ingle are silent regarding the first electrode including a conductive surface area smaller than a conductive surface area of the second electrode.
However, in the same field of endeavor, Pendersen teaches (Figs. 1-3) a similar ablation system including a catheter (12) comprising a first electrode (first conductive electrical terminal 18) and a second electrode (second electrical terminal 20) positioned proximate the distal end of the catheter (12) and spaced from the first electrode by an insulating spacer (gap 36 in Fig. 2 and [0041], also see spacer 42 in Fig. 3; see abstract). Pendersen teaches “[t]he electrode 20 has a significantly larger surface area than the electrode 18, preferably at least twice that of the electrode 18 and more preferably at least three times the surface area of the electrode 18. Having an electrode 20 with a surface area substantially larger than that of electrode 18 ensures that the electrode 20 does not heat appreciably during operation of the apparatus” ([0042]). This configuration ensures that “as a consequence, heat energy is concentrated around the first electrode 18 and there is no or insignificant ablation occurring at the second electrical terminal 20, thereby leaving the catheter 12 free from ablated material, for example clotted blood” ([0042]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the medical device as taught by Blanck in view of Ingle to further include the first electrode including a conductive surface area smaller than a conductive surface area of the second electrode as taught by Pendersen in order to concentrated the heat energy around the at least one electrode such that there is no or insignificant ablation occurring at the second electrode, thereby leaving the catheter free from ablated material, for example clotted blood ([0042]) and increasing safety and efficiency. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 11-13, 17-18 and 23-26 have been considered but are moot because the amendments have necessitated a new ground of rejection.
It is the Examiner’s position that Blanck et al., (WO 2010/056745) in view of Ingle et al., (U.S. PGPub. No. 2011/0190751) teach each and every limitation of the medical device according to independent claim 1 and the medical system according to independent claim 11. 
Ingle teaches the newly amended limitations directed towards the insulation material being in contact with only a non-contact portion of the treatment component (i.e. the inner balloon 104 in Figs. 1-3 which provides cryotherapy). Ingle teaches a first configuration (in Figs. 1 and 3) and a second configuration (in Fig. 2) wherein the insulation material shifts from fully surrounding an entirety of the inner balloon (104) to surrounding only the non-contact portion of the inner balloon (104). The contact region (202) does not include insulation material such that the cryotherapy treatment may be delivered from the inner balloon through the outer balloon to the targeted tissue. 
No further arguments have been set forth regarding the dependent claims. See rejection for further clarification. 
The 112 rejection has been overcome. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459. The examiner can normally be reached M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794